Citation Nr: 0401660	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  00-14 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for grand mal seizures, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from June 1960 to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  


FINDING OF FACT

The service-connected seizure disorder is manifested by no 
more than one major seizure in the last six months or two in 
the last year; nor does he experience more than eight minor 
seizures weekly.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.121, 4.124a, 
diagnostic codes 8910, 8911 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  In this regard, the 
RO's June 2003 letter informed him of what evidence was 
needed in order to establish entitlement to service 
connection regarding his claim for an increased rating for 
his service-connected seizure condition.  Specifically, the 
letter stated that he needed to show that his seizures 
occurred more frequently or had more of an impact on his life 
than had been shown in the past.  The letter further stated 
that VA still needed the name of the person, agency, or 
company who had relevant records, the address of the person, 
agency, or company, the approximate time frame covered by the 
records, and the condition for which he was treated.        

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the June 2003 RO 
letter informed the veteran that the law states that VA must 
make reasonable efforts to help him get evidence necessary to 
support his claims, stating further that VA would help him to 
get such things as medical records, employment records, or 
records from other Federal agencies.  The letter stated, 
though, that the veteran had to give VA enough information 
about such records to enable VA to request them for him from 
the person or agency that had the records.  

In addition, the statement of the case (SOC), issued in June 
2003, reiterated the above-described duties, stating that 
provided certain criteria were met, VA would make reasonable 
efforts to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2003), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2003).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2003).  
Here, the veteran has not referenced any records that have 
not been obtained and considered in conjunction with the 
veteran's claims on appeal.  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).     

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.

				  II.  Increased Rating

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2001); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Grand mal epilepsy is rated under the general rating formula 
for major seizures.  Under the general formula for rating a 
seizure disorder, a 40 percent evaluation requires at least 
one major seizure in the last six months or two major 
seizures in the 
last year, while a 60 percent evaluation requires an average 
of at least one major seizure in four months over the last 
year.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8910.  A 
major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121.

The relevant evidence in this case includes an August 1998 VA 
report wherein it was noted that his last grand mal seizure 
was more than one year ago, but that his wife believed that 
he suffered seizures while he was sleeping.  In an October 
1998 VA examination report the examiner noted that the claims 
folder had been reviewed in conjunction with the examination.  
The examiner stated that the veteran was on Dilantin.  It was 
noted that his last seizure occurred on July 27, 1998 and 
that he averaged two seizures a year.  The impression was 
epilepsy, under reasonable control with medication.  A 
December 1998 VA note stated that the veteran had not had a 
seizure in the last five months.  A May 1999 note reported 
that the veteran's wife believed that the veteran had been 
suffering small seizures in his sleep every other night for 
years, despite a previous report by the veteran of rare 
seizures and good control.  

A July 1999 hospital report from the VA Medical Center in 
Boise noted that the veteran's family stated that over the 
past year the veteran had experienced spells manifested by 
either brief blank stares or rhythmic contractions of his 
extremities usually occurring at nighttime.  Further, on the 
morning of admission, the veteran's daughter noticed the 
onset of a blank stare while they were in conversation 
followed by a decreased level of consciousness.  It was noted 
that in the emergency room medical personnel witnessed a 
thirty second episode when the veteran's body became stiff 
followed by isolated wrist flexion.  Afterward, the veteran 
was disoriented.  It was reported that on the following day 
the veteran was completely oriented and back to his baseline.  
It was stated that the veteran had partial complex seizures 
with a known underlying seizure disorder resulting from old 
head trauma, but that the veteran's seizure disorder was 
usually manifested by grand mal seizures.  The veteran's 
Dilantin was increased.  It was noted that the veteran's CT 
scan was unremarkable for any acute processes.   

An October 1999 VA treatment record stated the veteran's 
seizure disorder had been in control, that the veteran 
remembered three episodes in the past four years.  The report 
noted that the veteran's wife stated that he had slight 
seizures more frequently.  His last grand mal seizure was 
noted to have occurred more than one year prior to the visit.  

A May 2000 hospital summary from the VA Medical Center in 
Boise noted that the veteran had participated in a cattle 
drive on May 24, 2000.  It was also noted that he consumed 
four beers throughout the course of the day.  Thereafter, it 
was stated that the veteran experienced the onset of numbness 
and tingling in his right arm and leg after which he 
remembered nothing until waking up in St. Alphonsus Regional 
Medical Center.  It was reported that the veteran underwent a 
witnessed grand mal seizure after which he was said to be 
lethargic, postictal, and said to have had paralysis on the 
right side of his body which slowly resolved.  A CT scan of 
the head was said to be negative for bleed or infarction.  He 
had an unremarkable EKG and a therapeutic Dilantin level of 
14.  There was no incontinence or tongue biting during his 
seizure.  It was concluded that the seizure was likely 
triggered by alcohol, remeron, Ritalin, and heat exhaustion.  
The veteran stated that he believed that his last seizure 
occurred in July 1999.  He was discontinued on Ritalin, as it 
was stated that it can cause a lower seizure threshold.  
There was no recurrence of seizures during the admission and 
his right upper extremity strength increased back to baseline 
on hospital day two.  The hospital report from St. Alphonsus 
noted an assessment of complex seizure disorder with right-
sided neurologic deficit.     

An August 2000 VA note reported that the veteran had not 
experienced a seizure since May and it was noted that his 
seizure disorder was stable.  

A March 2001 VA examination report noted that the veteran's 
claims folder had been reviewed.  The report makes reference 
to the veteran having experienced seven grand mal seizures in 
May 2000.  However, this is in contrast the above-discussed 
reports from the VA Medical Center in Boise and St. 
Alphonsus, which both reported that the veteran suffered one 
grand mal seizure.  However, the Board acknowledges the 
statement submitted by Marie Easterday, dated in June 2002, 
in which she reported that the veteran had multiple seizures 
on May 24, 2000, the date of the seizure discussed above.  
The examination report stated that the veteran had not 
experienced any seizures since May 2000.  

An August 2001 VA note stated that the veteran had a seizure 
on July 18, 2001, but that there were no repeated seizures.  
In this regard, the report stated that the veteran had only 
one seizure since last year.  

VA discharge summary shows that on October 18, 2001, the 
veteran stated that he thought he had three seizures that 
morning, although it was noted that the veteran's wife did 
not witness any of them but that she reported he shook "like 
mad".  There were no physical findings on examination to 
support the diagnosis of a possible seizure.  It was stated 
that if he did have a seizure that it was probably caused 
because of a decreased threshold due to pneumonia.  

A VA treatment record, dated February 27, 2002, noted that 
the veteran suffered a possible absence seizure at the 
beginning of the month.  There was no tongue biting or loss 
of bowel or bladder control. 
 
In a May 2002 VA progress note the examiner stated that the 
veteran's seizure disorder seemed to be worsening and that 
his wife reported that he had multiple brief seizures during 
the night that last about a minute and half.  It was also 
reported that the veteran had two major seizures in the last 
three months, March 28 and May 16 or 17.  

An August 2002 VA surgery inpatient note stated that the 
veteran suffered a grand mal seizure in the post anesthesia 
care unit (following carpal tunnel syndrome surgery), 
approximately one minute in length.  It was noted that the 
veteran had a history of grand mal seizures with increasing 
frequency two to three times a month and that he had a prior 
history of seizures two to three times in a six-month period.  
It was further stated that the veteran's family related that 
each episode of seizures came in groups of three to five.    

A September 17, 2002 VA note reported that the veteran had a 
seizure on September 10, 2002 and injured his left hand.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The objective medical evidence of record does not show that 
the veteran was averaging at least one major seizure in four 
months over the last year, which is necessary to be shown in 
order to warrant the next higher rating under DC 8910.  
Although the record contains references to numerous seizures, 
especially the May 2002 report which stated that the veteran 
reported having had two major seizures in the last three 
months and the August 2002 report in which the veteran 
reported grand mal seizures two to three times a month, with 
a prior history of seizure two to three times in a six month 
period, the record contains evidence of witnessed seizures 
only in July 1999, May 2000, and August 2002.  In this 
regard, only the May 2000 and August 2002 episodes were 
described as grand mal seizures.   

Even if the predominating type of seizure were shown to be 
minor, a higher evaluation would not follow.  A minor seizure 
consists of a brief interruption of consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  Under the general formula for rating a seizure 
disorder, a 60 percent evaluation is warranted where the 
claimant experiences nine to 10 minor seizures a week; a 40 
percent evaluation requires an average of at least five to 
eight minor seizures weekly.  38 C.F.R. § 4.124a, Diagnostic 
Code 8911.  The evidence shows that the frequency of minor 
seizures during the prosecution of the veteran's claim does 
not meet or more nearly approximate the criteria required for 
a 60 percent evaluation.  38 C.F.R. § 4.7.     

The Board notes that the veteran's daughter and spouse 
submitted lay statements in which they discussed the 
veteran's seizure condition and that reports have noted that 
the veteran's spouse reported that she believed that the 
veteran suffered seizures while he slept.  However, their lay 
testimony did not emphasize convulsive and immediate post-
convulsive characteristics of the purported seizures.  
Therefore, their statements cannot be accepted as evidence of 
the frequency of the veteran's seizures.  See 38 C.F.R. § 
4.121.

The Board acknowledges that the October 1998 VA examination 
report noted that the veteran had worked as an independent 
contractor, but that he had been unable to work since July 
27, 1998.  In this regard, the Board emphasizes that the 
report stated that, on that date, the veteran suffered a fall 
which resulted in severe back pain.  He underwent surgery in 
September 1998, which included the removal of an L4-L5 disc.  
The report characterized his postoperative lumbar L4-L5 
herniated nucleus pulposus, with residual neuropathy and 
postoperative loss of balance as severe disabilities, but 
noted his epilepsy to be under reasonable control with 
medication.  Moreover, the March 2001 VA examination report 
noted that the veteran was working as a contractor and that 
he worked from ten to more than fifty hours per week.  
Furthermore, a June 2002 VA mental disorders examination 
report also noted that the veteran was working as a 
contractor and averaged working about thirty hours per week.  
Therefore, the Board finds that this case is not one in which 
the veteran presents with a definite history of unemployment.  

Additionally, the Board has considered whether the veteran is 
entitled to a higher rating under the provisions of other 
related codes.  However, the Board observes that since DC's 
8912 (Jacksonian epilepsy), 8913 (diencephalic epilepsy), and 
8914 (psychomotor seizures) all employ the same general 
rating formula for seizures, a higher rating under these 
codes is not possible.

Therefore, the Board finds that the preponderance of the 
evidence is against a rating in excess of 40 percent for the 
service-connected seizure disorder.  The evidence is not so 
evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).  


ORDER

An increased rating for a grand mal seizure disorder is 
denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



